DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 4, 14, 16, the cancellation of claim 5 and addition of claim 18.
Drawings
Figures 2a-2d are accepted.
Specification
The amendment to the disclosure is accepted and the prior objection withdrawn.
Claim Objections
Claim 4 is accepted.
Claim Rejections - 35 USC § 112
The previous 112 rejection is withdrawn due to the current amendments.
Claim Interpretation
The Examiner notes that the previous limitation of claim 5, now found in claims 1, 16 and 18, relating to the “aspect ratio of at most 1:1” is/has been understood to be limited to the ratio of vertical to lateral extent of the opening in the heat dissipating layer as defined at pg.6 lines 6-10 of the original specification.
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks, pg.9) that the rejection of claim 5 is/was not obvious as Muller does not recognize the aspect ratio as a variable which achieves a recognized result.
The Examiner agrees that Muller does not state the ratio is a result effective variable. The cited portion of the MPEP (2144.05 II A/B) however does not require that the value(s) be recognized only by the art Muller, but rather be recognized by the prior art more generally (i.e. the value(s) can be recognized by art other than Muller). In this case, art such as US 6680957 (fig.2, 3, 6) and US 5311539 (col.1 lines 27-34) recognize that the size (i.e. width, thickness) of a ridge used as a current injection means in a ridge waveguide device directly affect the parameters of resistance (affecting heating),  current injection (affecting threshold of operation and light mode sizing due to current spread), as well as the confinement of light (due to the dimensions of the ridge structure). The disclosed result affective variables of width and thickness therefore clearly make up an additional result affective variable of the ratio thereof. Therefore, the prior art recognizes that both the width and the thickness of the ridge/current injection area directly affect the device characteristics outlined above.
Additionally note the Muller teaches the heat dissipating layer to limit the current injection region to the ridge waveguide ([0045]) via the size of the opening in the heat dissipating layer in which the ridge is disposed and that the ridge itself plays a role in the thermal characteristics ([0019], “…in the case of an assembly via the side on that the strip waveguide is formed, it is possible to dissipate lost heat from the active zone not only via the in general well-conductive semiconductor material of the semiconductor body…”). 
The Examiner additionally notes, from MPEP 2144.05 II B (emphasis added):
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
For arguments sake, assuming the ratio of thickness/width was not a known result affective variable, it is still reasonable to try alternate solutions when there are a finite number of them. Herein there are only 3 possible solutions for the ratio of thickness to width:
Thickness/width = 1;
Thickness/width ˂ 1;
Thickness/width ˃ 1.
The claim at issue covers 2 of the 3 possible outlined above (1 & 2) via the use of the term “at most”. Therefore with only 3 possible solutions it is clear that there are “a finite number of identified, predictable solutions” and there is a “design need” to select at least one of those solutions (at least 1 must necessarily be chosen to create the device) and further that the choice of those inputs directly affect device performance in known ways (see above) then it is found to be both reasonable and obvious to select the outlined aspect ratio to be within the claimed “at most 1:1”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 11, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (WO2015/154975, US 2017/0054271 used as a substantial translation thereof).
With respect to claim 1, Muller teaches a semiconductor laser diode (fig.6, fig.7) having - a semiconductor sequence (fig.6/7 at least #12/13) having an active region (fig.6/7 #12) 5intended to generate radiation (inherent function of the active region in a laser); a radiation output surface (fig.6/7 front side), which extends perpendicularly to a main extent plane of the active region (fig.6/7 in/out direction); a main surface (fig.6/7 bottom surface of #12), which delimits the semiconductor layer sequence in the vertical direction;  10a contact layer (fig.6/7 can be either of #13/3 – semiconductor contact layer, or #43 metal contact) which is adjacent to the main surface (fig.6/7 #3/43 adjacent bottom of #12); and a heat-dissipating layer (fig.6/7 #2), which is arranged in regions on a side of the contact layer facing away from the active region (fig.6/7 faces away from #12), the contact layer being exposed in places for external 15electrical contacting of the semiconductor laser diode (fig.6/7 #3 exposed at center, #43 exposed at bottom for electrical connection).  Muller teaches the device outlined above, including the heat-dissipating layer comprises at least one opening (fig.6/7 aperture in #2) in which the contact layer is exposed, thePCT/EP2018/075486- 23 - 2017P01085WOUS opening of the heat-dissipating layer having a lateral extent : vertical extent which is close to equal but not clearly disclosed as such. Muller therefore does not teach an aspect ratio of at most 1:1.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the ~1:1 ratio of width : depth of the opening of Muller to be 1:1 as a matter of engineering design choice allowing for the optimization of the size of the current input path to the active region to affect the light and heat production (see MPEP 2144.05 II A/B; please see Conclusion section below for 2 references noted but not relied upon demonstrating injection region/ridge width/thickness to be result affective variable(s)).
With respect to claim 2, Muller teaches the heat-dissipating layer is electrically insulating and has a thermal conductivity of at least 100 W/(K*m) ([0014, 21, 65] based on materials).  
With respect to claim 3, Muller teaches the heat-dissipating layer contains diamond-like carbon, a carbide, a nitride or an oxide ([0021]).  
With respect to claim 10, Muller teaches the device outlined above, including the heat dissipating layer to be a width of 30um ([0025]), but does not teach a width of 10um such that any point in the heat-dissipating layer is at most 10 um away from the contact layer in a plan view of the semiconductor laser diode.  It is well known in the art that the dimensions of the heat spreader in contact with the heat source directly affects the amount of heat sinking/dissipating. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a width of 10um for the heat dissipating layer of Muller as a means of optimizing the amount of heat sinking/dissipating from the surface of the laser device in order to control the temperature distribution (see MPEP 2144.05 II A/B).
5withr  With respect to claim 11, Muller teaches a vertical extent of the heat-dissipating layer varies (fig.7 #2).  
With respect to claim 14, Muller teaches a thermal barrier layer (fig.6 #5, based on using SiOx, [0032], see Applicant spec pg.17 lines 1-4) is arranged on the semiconductor layer sequence outside the energizing region (fig.6 #5 itself creates an energized region in the aperture and is therefore outside of this region as it is disposed on either side thereof).  
With respect to claim 16, Muller teaches a30With  semiconductor component having a semiconductor laser diode (fig.6/7), the semiconductor laser diode comprising a semiconductor sequence having an active region intended to generate radiation (fig.6/7 at least #11/12, #12 is active), a radiation output surface (fig.6/7 front face) which extends perpendicularly to a main extent plane of the active region (fig.6/7 in out of page), a main surface which delimits the semiconductor layer sequence in the vertical direction (fig.6/7 bottom of #12), a contact layer (fig.6/7 either of #3 or #43) which is adjacent to the main surface; a heat-dissipating layer (fig.6/7 #2) which is arranged in regions on a side of the contact layer facing away from the active region (fig.6/7 #2 faces away from #12); and a heat sink (fig.23 #8, [0109] stating it can be used with all embodiments), the semiconductor laser diode being fastened on the heat sink by a connecting medium (fig.23 #6), the connecting medium being directly adjacent to the heat-dissipating layer 35and the contact layer (fig.23).  Muller teaches the device outlined above, including the heat-dissipating layer comprises at least one opening (fig.6/7 aperture in #2) in which the contact layer is exposed, thePCT/EP2018/075486- 23 - 2017P01085WOUS opening of the heat-dissipating layer having a lateral extent : vertical extent which is close to equal but not clearly disclosed as such. Muller therefore does not teach an aspect ratio of at most 1:1.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the ~1:1 ratio of width : depth of the opening of Muller to be 1:1 as a matter of engineering design choice allowing for the optimization of the size of the current input path to the active region to affect the light and heat production (see MPEP 2144.05 II A/B; please see Conclusion section below for 2 references noted but not relied upon demonstrating injection region/ridge width/thickness to be result affective variable(s)).
With respect to claim 23, Muller teaches the heat-dissipating layer has at least two times as great a thermal conductivity as the connecting medium ([0109] AuSN, ~50 W/K*m spec pg.14 lines 15-19, vs 200 W/K*m for the spreader [0014]).


Claims 4, 6-9, 12, 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Lauer et al. (US 2014/0334508).
With respect to claim 4, Muller teaches the device outlined above 25with in a plan view of the semiconductor laser diode, the heat-dissipating layer is arranged to have a portion of its area within an energizing region, in which the 30contact layer injects charge carriers through the main surface into the semiconductor layer sequence (fig.6 portion of #2 inside aperture of #5 at corners of #3). Muller does not teach the heat-dissipating layer is arranged to at least 70% of its total area inside an energizing region. Lauer teaches a related laser diode (fig.2b) with a heat-dissipating layer (fig.2b/3a #3,4) which overlaps at least 70% with an energizing region (fig.2b/3a #29) formed via carrier injection ([0071]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to increase the overlap of the heat-dissipating layer with the energizing region in Muller to be 70% as demonstrated by Lauer in order to dissipate more heat from the laser device.
With respect to claim 6, Muller teaches the device outlined above, but does not teach a material coverage of the contact layer with the heat-dissipating layer decreases on average starting from a main emission axis with an increasing distance from the main emission axis and/or starting from the radiation output 10surface with an increasing distance from the radiation output surface.  Lauer further teaches the heat dissipating layer to decrease coverage on average starting from a main emission axis with an increasing distance from the main emission axis (fig.8 by use of holes within the dissipating material) and/or starting from the radiation output 10surface with an increasing distance from the radiation output surface (fig.3a #3,4 taper, output side #11). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to change the shape of the heat dissipating layer of Muller to decreases on average starting from a main emission axis with an increasing distance from the main emission axis and/or starting from the radiation output 10surface with an increasing distance from the radiation output surface as demonstrated by Lauer in order to homogenize the temperature distribution (Lauer, [0080]).
Claims 7 and 8 are rejected for the same reasons outlined in the rejection of claim 6 above.
With respect to claim 9, Muller teaches the device outlined above, including the heat-dissipating layer comprises subregions (fig.6/7 left/right #2) 30separated from one another at least in places. Muller does not teach a spacing of the subregions increasing with an increasing distance from the radiation output surface and/or an extent of the subregions decreasing along the main emission axis.  Lauer further teaches subregions of the heat dissipating layer (fig.3a #3,4 can be split into top/bottom regions) which decrease along the main emission axis (fig.3a via taper). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to change the shape of the heat dissipating layer sections of Muller to decrease along the main emission axis as demonstrated by Lauer in order to homogenize the temperature distribution (Lauer, [0080]).
With respect to claim 12, Muller teaches the device outlined above, but does not teach10with r the vertical extent of the heat-dissipating layer decreases with an increasing distance from the radiation output surface.  Lauer further teaches it is known to reduce the vertical extent of the heat dissipating layer ([0072]) and additionally that the heat dissipating layer can be formed to have a vertical extent that varies ([0107], #7 is part of #4) and which decreases with an increasing distance from the radiation output surface (fig.10e #71). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the heat dissipating layer vertical change of dimension in the device of Muller as demonstrated by Lauer in order to control the heat flow in a desired direction.
15 With respect to claim 13, Muller teaches the device outlined above, but does not teach10with r the vertical extent of the heat-dissipating layer decreases with an increasing distance from a main emission axis.  Lauer further teaches it is known to reduce the vertical extent of the heat dissipating layer ([0072]) and additionally that the heat dissipating layer can be formed to have a vertical extent that varies ([0107], #7 is part of #4) and which decreases with an increasing distance from the main emission axis (fig.10c #71). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the heat dissipating layer vertical change of dimension in the device of Muller as demonstrated by Lauer in order to control the heat flow in a desired direction.
With respect to claim 18, Muller teaches the device outlined in the rejection to claims 1 and 2 above, including the device to be a semiconductor component (laser + heat sink, fig.23, [0109]), and a heat sink (fig.23 #8, [0109] stating it can be used with all embodiments), the semiconductor laser diode being fastened on the heat sink by a connecting medium (fig.23 #6), the connecting medium being directly adjacent to the heat-dissipating layer 35and the contact layer (fig.23). Muller teaches the device outlined above 25with in a plan view of the semiconductor laser diode, the heat-dissipating layer is arranged to have a portion of its area within an energizing region, in which the 30contact layer injects charge carriers through the main surface into the semiconductor layer sequence (fig.6 portion of #2 inside aperture of #5 at corners of #3). Muller does not teach the heat-dissipating layer is arranged to at least 70% of its total area inside an energizing region. Lauer teaches a related laser diode (fig.2b) with a heat-dissipating layer (fig.2b/3a #3,4) which overlaps at least 70% with an energizing region (fig.2b/3a #29) formed via carrier injection ([0071]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to increase the overlap of the heat-dissipating layer with the energizing region in Muller to be 70% as demonstrated by Lauer in order to dissipate more heat from the laser device.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Takado et al. (US 9444225).
With respect to claim 15, Muller teaches the device outlined above, but does not teach the thermal barrier layer is arranged inside the contact layer in the vertical direction.  Takado teaches a laser device (fig.2) which includes a thermal barrier layer (fig.2 #4 SiOx) which is arranged inside of a contact structure (fig.2 #4 inside of #173+21). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the thermal barrier of Muller to be vertically inside the contact layer as demonstrated by Takado in order to increase the contact size to allow for easier external electrical connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references teach art related to the claimed invention:
US 2011/0243169, 2010/0284434, 9281656, 11011887, 2006/0176924, 6636539, 10193303.

The following references are noted as teaching ridge/current injection width and thickness to affect laser device characteristics:
US 6680957 and US 5311539

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828